         Case
         Case 1:15-cr-00333-LTS
              1:15-cr-00333-LTS Document
                                Document 101
                                         100 Filed
                                             Filed 04/16/19
                                                   04/15/19 Page
                                                            Page11of
                                                                   of22



                     l'.SDC SD\'Y
                     DOCt:\:r:~<T
                                                       U.S. Department of Justice

                       Ll.ECTRO\'!C.\LLY FILED         United States Attorney
                     ! [JOC #:
                     I         ~~~--;-~~~~~            Southern District ofNew York

                 i..:======;:=~====E.J The Silvio J.               Mollo Building
                 -                                     One Saint Andrew's Plaza
                                                       New York, New York 10007



                                                       April 15, 2019

BY ECF & FAX (212-805-0426)

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York                                                  MEMO ENDORSED
500 Pearl Street
New York, New York 10007
(212) 805-0426

                         Re:    United States v. Andrei Tyurin,
                                15 Cr. 333 (LTS)

Dear Judge Swain:

        The Government, with the defendant's consent through his counsel, Florian Miedel,
respectfully submits this letter to request an adjournment of the upcoming status conference,
presently scheduled for April 16, 2019, in this matter. The parties have been engaging in fruitful
negotiations to resolve this matter short of trial, but need additional time to finalize a disposition.
Accordingly, the parties respectfully request an adjournment until the afternoon of June 4, 2019,
a time that Chambers has indicated the Court is available.

        The parties further respectfully request that the time until the date of the rescheduled
conference be excluded pursuant to the provisions of the Speedy Trial Act to permit the parties to
finalize discussions regarding a pretrial resolution of this complex matter.

       A proposed endorsement for the Court's consideration is below.
            Case
            Case 1:15-cr-00333-LTS
                 1:15-cr-00333-LTS Document
                                   Document 101
                                            100 Filed
                                                Filed 04/16/19
                                                      04/15/19 Page
                                                               Page22of
                                                                      of22




Hon. Laura Taylor Swain
April 15, 2019
Page 2

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney




ENDORSEMENT:

        Upon the application of the United States of America, by and through Assistant United
States Attorney Eun Young Choi, and with the consent of the defendant by and through his
counsel, it is hereby

           0 RD ERED that the conference in this matter is adjourned until June 4, 2019, at
2~   \S-       PM, and it is further

       ORDERED that the time between the date of this Order and June 4, 2019 is excluded
under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A), in the interests of justice.

        The Court finds that the ends of justice served by granting a continuance outweigh the
best interests of the public and the defendant in a speedy trial, because it would permit the parties
to further discuss a possible pretrial disposition of this complex matter.

Dated:            New York, New York
                  April !G,, 2019



                                                T a i L E LAiJRA TAYLOR SWAIN
                                                UNITED STATES DISTRICT JUDGE
cc: Defense Counsel (via ECF)
